PER CURIAM.
Order modified, and, as modified, affirmed, with $10 costs and disbursements. The bill of particulars served was a substantial compliance with the order requiring ■the same, except that there is no statement as to the dates upon which defendant Simon Cohen received commissions upon sales of merchandise made by the defendant corporation, or the amounts thereof. As to this the motion should have been granted. If plaintiff desires to offer evidence with respect to the matters referred to in subdivision “e” of paragraph 2 of the bill of particulars, upon the trial of this action, he may do so upon serving a further bill of particulars within one month prior to the trial of the said action. Settle order on notice before Mr. Justice BURR. See, also, 163 App. Div. 863, 147 N. Y. Supp. 1096.